DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on October 19, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/20; 1/7/22 were considered by the examiner. See attached PTO-form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,347,625.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to 

Instant application				Patent (‘625)
1. A method of rendering a service graph illustrating dependencies between a frontend and a backend of an application, the method comprising:
generating a plurality of frontend traces from a plurality of frontend spans ingested from the application and generating a plurality of backend traces from a plurality of backend spans ingested from the application; 

aggregating frontend metrics data associated with the frontend of the application using the plurality of frontend traces and aggregating backend metrics data associated with the backend of the application using the plurality of backend traces; 

determining connection information between one or more frontend traces of the plurality of frontend traces and corresponding backend traces of the plurality of backend traces, wherein the corresponding backend traces are generated at the backend of the application in response to servicing requests associated with the one or more frontend traces initiated at the frontend of the application; and 

rendering the service graph using the connection information and the aggregated frontend and backend metrics data.
1. A method of rendering a service graph responsive to a query, the method comprising: 
    generating a plurality of frontend traces from a plurality of frontend spans ingested from a frontend of an application and generating a plurality of backend traces from a plurality of backend spans ingested from a backend of the application;

 determining connection information between one or more frontend traces of the plurality of frontend traces and corresponding one or more backend traces of the plurality of backend traces;

       consolidating the one or more frontend traces of the plurality of frontend traces with the corresponding one or more backend traces of the plurality of backend traces to form one or more end-to-end traces using the connection information; 

      responsive to the query, retrieving a set of exemplary end-to-end traces from the one or more end-to-end traces; and 
   rendering a service graph by a graphical user interface in accordance with constraints applied in the query using the set of exemplary end-to-end traces and the connection information.
19. A non-transitory computer-readable medium having computer-readable program code embodied therein for causing a computer system to perform a method of rendering a service graph illustrating dependencies between a frontend and a backend of an application, the method comprising:

generating a plurality of frontend traces from a plurality of frontend spans ingested from the application and generating a plurality of backend traces from a plurality of backend spans ingested from the application; 

aggregating frontend metrics data associated with the frontend of the application using the plurality of frontend traces and aggregating backend metrics data associated with the backend of the application using the plurality of backend traces; 
determining connection information between one or more frontend traces of the plurality of frontend traces and corresponding backend traces of the plurality of backend traces, wherein the corresponding backend traces are generated at the backend of the application in response to servicing requests associated with the one or more frontend traces initiated at the frontend of the application; and 
rendering the service graph using the connection information and the aggregated frontend and backend metrics data.
19. A non-transitory computer-readable medium having computer-readable program code embodied therein for causing a computer system to perform a method of rendering a service graph responsive to a query, the method comprising: 

generating a plurality of frontend traces from a plurality of frontend spans ingested from a frontend of an application and generating a plurality of backend traces from a plurality of backend spans ingested from a backend of the application; 

determining connection information between one or more frontend traces of the plurality of frontend traces and corresponding one or more backend traces of the plurality of backend traces; 

consolidating the one or more frontend traces of the plurality of frontend traces with the corresponding one or more backend traces of the plurality of backend traces to form one or more end-to-end traces using the connection information; 

responsive to the query, retrieving a set of exemplary end-to-end traces from the one or more end-to-end traces; and 

rendering a service graph by a graphical user interface in accordance with constraints applied in the query using the set of exemplary end-to-end traces and the connection information.
20. A system for performing a method of rendering a service graph illustrating dependencies between a frontend and a backend of an application, the system comprising: a processing device communicatively coupled with a memory and configured to: -125- SPLK-0036-02.02US 

SP0531.02US generate a plurality of frontend traces from a plurality of frontend spans ingested from the application and generating a plurality of backend traces from a plurality of backend spans ingested from the application; 

aggregate frontend metrics data associated with the frontend of the application using the plurality of frontend traces and aggregating backend metrics data associated with the backend of the application using the plurality of backend traces; 

determine connection information between one or more frontend traces of the plurality of frontend traces and corresponding backend traces of the plurality of backend traces, wherein the corresponding backend traces are generated at the backend of the application in response to servicing requests associated with the one or more frontend traces initiated at the frontend of the application; and 

render the service graph using the connection information and the aggregated frontend and backend metrics data.
20. A system for performing a method of rendering a service graph responsive to a query, the system comprising: a memory; and a processing device communicatively coupled with the memory and configured to:

 generate a plurality of frontend traces from a plurality of frontend spans ingested from a frontend of an application and generating a plurality of backend traces from a plurality of backend spans ingested from a backend of the application; 

determine connection information between one or more frontend traces of the plurality of frontend traces and corresponding one or more backend traces of the plurality of backend traces; consolidate the one or more frontend traces of the plurality of frontend traces with the corresponding one or more backend traces of the plurality of backend traces to form one or more end-to-end traces using the connection information; 

responsive to the query, retrieve a set of exemplary end-to-end traces from the one or more end-to-end traces; and 

render a service graph by a graphical user interface in accordance with constraints applied in the query using the set of exemplary end-to-end traces and the connection information.




After analyzing the language claim of the claims, it is clear that claims 1-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 11,347,625.  While claims 1-20 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 11,347,625, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 11,347,625, but indicate that it is merely a subset of the Patent No. 11,347,625. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-20 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmelter et al. (US Patent No. 8,527,960) in view of Beck et al. (US Patent No.8,438,427).
As per claim 1, Schmelter discloses a method of rendering a service between a frontend and a backend of an application, the method comprising:
generating a plurality of frontend traces from a plurality of frontend spans ingested from the application and generating a plurality of backend traces from a plurality of backend spans ingested from the application (col. 6-7, lines 42-67, col. 7, lines 1-12); 
aggregating frontend metrics data associated with the frontend of the application using the plurality of frontend traces and aggregating backend metrics data associated with the backend of the application using the plurality of backend traces (col. 8, lines 9-18).
Schemelter does not teach, but Beck teaches rendering a service graph illustrating dependencies between a frontend and a backend of an application (Fig. 5A); determining connection information between one or more frontend traces of the plurality of frontend traces and corresponding backend traces of the plurality of backend traces, wherein the corresponding backend traces are generated at the backend of the application in response to servicing requests associated with the one or more frontend traces initiated at the frontend of the application (col. 17, lines 60-67, col. 18, lines 1-19); rendering the service graph using the connection information and the aggregated frontend and backend metrics data (Fig. 5, col. 17, lines 43-58). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to implement the above steps as taught by Beck because it would enable the system to provide visualizing relationships between application trace graph to a user (i.e., software developers) to know what exactly is going wrong and why.  Motivation to do so would improve diagnostic technique are needed, as suggested by Beck (col. 1, lines 25-33).
As per claim 2, Beck further teaches displaying the service graph in a graphical user interface (col. 17, lines 43-44).  
As per claim 3, Beck further teaches wherein the determining the connection information comprises:-120- SPLK-0036-02.02US SP0531.02US responsive to the requests propagating from the frontend to the backend of the application, receiving information associated with the corresponding backend traces at the frontend of the application; extracting identifiers associated with the corresponding backend traces from the information; and establishing a connection between the one or more frontend traces with the corresponding backend traces using the identifiers (col. 18, lines 20-26; col. 37, lines 29-33).  
As per claim 4, Beck further teaches wherein the determining the connection information comprises: responsive to the requests propagating from the frontend to the backend of the application, receiving information associated with the corresponding backend traces at the frontend of the application; extracting identifiers associated with the corresponding backend traces from the information; embedding the extracted identifiers in the one or more frontend traces; and establishing a connection between the one or more frontend traces with the corresponding backend traces using the identifiers embedded in the one or more frontend traces (col. 25, lines 40-67).  
As per claim 5, Beck further teaches wherein the determining the connection information comprises: responsive to the requests propagating from the frontend to the backend of the application, receiving Trace IDs associated with the corresponding backend traces at the frontend of the application; and -121- SPLK-0036-02.02US SP0531.02US embedding the Trace IDs in attribute information associated with the one or more frontend traces to establish a connection between the one or more frontend traces and the corresponding backend traces (col. 32, lines 62-67, col. 33, lines 1-6).  
As per claim 6, Beck further teaches displaying the plurality of frontend spans in a graphical user interface, wherein at least one of the frontend spans of the plurality of frontend spans comprises a hyperlink to a corresponding backend trace, wherein the hyperlink is established using the connection information (col. 20, lines 1-27, 65-67; col. 33, lines 48-67).  
As per claim 7, Beck further teaches wherein the plurality of frontend spans and the plurality of backend spans comprise up to 100% of spans ingested from instrumentation associated with the application (col. 11, lines 33-50).  
As per claim 8, Beck further teaches displaying the service graph in a graphical user interface; and for each node representing a backend service in the service graph, displaying an indication in the service graph that a respective backend service is associated with a root cause of an error (col. 18, lines 28-33).  
As per claim 9, Beck further teaches displaying the service graph in a graphical user interface; and -122- SPLK-0036-02.02US SP0531.02US for each node displayed in the service graph, displaying an indication that a page, a resource or a service corresponding thereto is associated with an error (col. 18, lines57-67col. 21, lines 7-15).  
As per claim 10, Beck further teaches displaying the service graph in a graphical user interface, wherein the service graph comprises nodes for uninstrumented services based on information inferred from one or more backend spans of the plurality of
As per claim 11, Beck further teaches wherein the service graph is rendered in real-time during an ingestion of the plurality of frontend spans and the plurality of backend spans (col. 5, lines 27-37, col. 6, lines 1-6).  
As per claim 12, Schmelter further teaches a resource provider at the frontend of the application, generating the one or more frontend traces; and services at the backend of the application on which the resource provider depends generating the corresponding backend traces (col. 5, lines 19-23).  
As per claim 13, Schmelter further teaches wherein the generating comprises generating the plurality of frontend traces and the plurality of backend traces in batches (col. 5, lines 38-47).  
As per claim 14, Schmelter and Beck further teaches wherein the generating comprises generating the plurality of frontend traces and the plurality of backend traces in batches (col. 5, lines 38-47), and wherein the rendering-123- SPLK-0036-02.02US SP0531.02US comprises rendering additional connections in the service graph responsive to each new batch being generated of the plurality of frontend traces and the plurality of backend traces (col. 7, lines 53-65).  
As per claim 15, Beck further teaches displaying the service graph in a graphical user interface, wherein the service graph is interactive, and wherein further the aggregated frontend and backend metrics data are displayed responsive to interactions with the service graph (col. 13, lines 31-41).  
As per claim 16, Beck further teaches displaying the plurality of frontend spans in a graphical user interface, wherein at least one of the frontend spans of the plurality of frontend spans comprises a hyperlink to a connected backend trace; and responsive to an access of the hyperlink, directing a client to a different graphical user interface comprising further information regarding the connected backend trace (col. 20, lines 1-27, 65-67).  
As per claim 17, Schmelter further teaches wherein determining the connection information comprises using exemplar frontend traces of the plurality of frontend traces and exemplar backend traces of the plurality of backend traces to establish a connection between the one or more frontend traces and the corresponding backend traces (col. 6, lines 8-35).  
As per claim 18, Beck further teaches wherein a provider node in the service graph associated with one or more frontend traces connects with a plurality of services at the backend of the application associated with the corresponding backend traces (col. 6, lines 7-34).
As per claims 19 and 20, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holmes et al. (US Patent No. 10,055,105 “Method and System for Enabling Interaction With a Plurality of Applications Using a Single User Interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 14, 2022